WOODLEY, Commissioner.
Appellant was convicted for the murder of Waymon Bush, and the jury assessed his punishment at six years confinement in the penitentiary.
The parties are Negroes, and the trouble had its inception in what appears to have been a dice game which took place during the absence of the proprietor in a cafe. One Hill claimed that appellant owed him some money and the deceased entered into the argument between appellant and Hill.
Appellant went to the home of his brother-in-law where he obtained a .22 caliber rifle.
He soon thereafter took his place on the roof of a building, from which location he fired one shot at the deceased who was in the street below. The bullet struck the deceased in the back, and remained in the body. The deceased ran for a short distance, then fell. His death was shown to have resulted from the gunshot wound.
Appellant testified that he was afraid of the deceased; that deceased had threatened him; that t-he deceased saw him on the building but did not see the gun; that deceased had his hand in his bosom and told him to come off the building and said that if he did not he, the deceased, had something to make him come off with; that someone called the deceased, and he fired just as the deceased turned away.
There are no bills of exception in the record, and we have not been favored with a brief for appellant.
No error is found in the overruling of appellant’s objections to the court’s charge which requires reversal of the conviction. In fact, the trial court appears to have been more than liberal in submitting all suggested defensive issues. The jury might have assessed a much higher punishment upon the evidence before them.
The evidence being deemed sufficient to support the conviction and no reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.